Citation Nr: 1131189	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968 and from February 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In February 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a May 2011 Supplemental Statement of the Case, the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDING OF FACT

The evidence of record shows that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.

In the decision below, the Board grants the claim of entitlement to a TDIU.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

TDIU

The Veteran claims that he is unable to obtain and maintain employment due to his service-connected disabilities.  Specifically, he claims that he is unable to work due to his service-connected PTSD and right knee disabilities.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that a TDIU is warranted in this case.  Accordingly, the appeal must be granted.

In order to establish a TDIU, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. app. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran is currently service-connected for the following disabilities:  posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling; a right knee disability, currently rated as 20 percent disabling; diabetes mellitus, type II, currently rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, currently rated as noncompensable; and peripheral neuropathy of the left lower extremity, currently rated as noncompensable.  The combined disability rating of all the service-connected disabilities is 70 percent, which meets the combined rating requirement of 70 percent.  Therefore, he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities.  Thus, the issue is whether the evidence is near to balance (i.e., that supporting the claim and opposing the claim is nearly approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. app. 356 (1991).  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  VanHoose v. Brown, 4 Vet. App. 361 (1993).

The record shows that the Veteran is currently 62 years old, and that he completed the tenth grade.  He previously worked in the construction field and as a carpenter.  On his April 2007 claim for TDIU benefits, he reported that he last worked in May 2002.  

In addition to his service-connected disabilities, the Veteran's VA medical records show treatment for nonservice-connected disorders, to include:  coronary artery disease; dyslipidemia; epistaxis; suspect glaucoma; diverticulosis; hypertension; retinal lesion; gastroesophageal reflux disorder; and chronic obstructive pulmonary disease.

The claims file reflects that the Veteran current receives disability benefits from the Social Security Administration due to a back disorder and a psychiatric disorder.

On a Request for Employment Information in Connection with Claim for Disability Benefits completed in October 2007, the Veteran's former employer, C.O.F.&C., Inc., provided information as to the Veteran's previous employment.  The employer indicated that the Veteran worked for the company in the field of carpentry from January 2002 to May 2002.  The Veteran was reportedly terminated in May 2002 due to insubordination.

In November 2010, the Veteran underwent VA joints and diabetes examinations to assess his service-connected right knee and diabetes disabilities.  The Veteran reported experiencing right knee swelling and pain after most activities.  He stated that he could walk forty to fifty feet and that he used a scooter to travel further distances.  With respect to his diabetes, the Veteran reported that he used continuous medication to control his disorder.  The examiner noted that the Veteran had retired from his previous employment as a carpenter.  Following clinical examinations, the diagnoses were degenerative joint disease of the right knee, diabetes, peripheral sensory neuropathy of the bilateral lower extremities, and high blood pressure.  The examiner opined that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  He explained that the Veteran's service-connected diabetes was relatively stable with the use of standard oral medication and that it caused minimal effects on physical and sedentary employment.  The examiner further commented that his service-connected knee disability limited his mobility and would impair occupational activities requiring extended "walking/climbing/etc".  However, he stated that sedentary activities would be unaffected.

The Veteran also underwent a VA PTSD examination in November 2010.  During the examination, he reported his psychiatric symptomatology as follows: a history of violence towards others; auditory hallucinations; intermittent visual hallucinations; daily depression; anxiety; sleep impairments; nervousness; irritability; feelings of uselessness and withdrawal from others; and isolation from others.  The examiner noted that the Veteran used prescription medication to treat his PTSD.  Following a clinical examination, the diagnosis was PTSD and major depressive disorder.  The Veteran's Global Assessment of Functioning (GAF) score was reported as 55.  His psychiatric symptomatology was summarized to include:  feeling out of control; hyperarousal; intrusive thoughts and dreams; avoidance behaviors; increased anxiety; depression; major mood swings; irritability; reduced ability to cope with daily stressors; and low self confidence and self esteem.  The examiner concluded that although the Veteran was employable by mental health standards, it was likely that he would have extreme difficulties working with others.  Given the Veteran's work history, the examiner opined that the Veteran was not a good candidate to return to the construction field.  He noted that the Veteran lacked skills in other areas.  The examiner further explained that when under stress, the Veteran becomes agitated, with increased anxiety, reduced concentration, and increased emotional lability.  He noted that the Veteran had a long history of problematic relationships at work and that the Veteran had not worked in over ten years.  

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his PTSD disability alone.  Throughout the pendency of the appeal, the Veteran has consistently reported that his PTSD prevents him from working, as he has difficulty getting along with others.  Credible lay evidence in the file shows that the Veteran has not worked since May 2002 and that his last employment was terminated due to insubordination.  He has presented credible and competent lay testimony regarding the severity of his PTSD and its impact on his ability to work in the construction field in his previous capacity as a carpenter.  There is no indication that the Veteran has any additional vocational training or skills in any other field.  Moreover, the November 2010 VA PTSD examiner essentially opined that the Veteran was not a suitable candidate to return to his previous work in the construction field and that he had extreme difficulty getting along with others.  The VA examiner reviewed the claims file, included a synopsis of the Veteran's medical and social history, and performed an examination of the Veteran.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Based on the evidence, the Board resolves any doubt in the Veteran's favor to find that his service-connected PTSD renders him incapable of obtaining or retaining substantially gainful employment.

The preponderance of the evidence further indicates that the Veteran is also unemployable due to his service-connected right knee disability.  Here, the evidence of record indicates that his right knee disability prevents employability in physical or strenuous occupations, such as his former occupation as a carpenter.  Indeed, the November 2010 VA joints examiner determined that the Veteran's service-connected knee disability limited his mobility and would impair occupational activities requiring walking and climbing.  The Board finds the VA examiner's opinion in this regard to be highly probative, as it is definitive, based on a clinical examination of the Veteran and review of the claims file, and is supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000) (noting that the factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion).  While the November 2010 VA joints examiner opined that the Veteran's service-connected knee and diabetes disabilities would not prevent employability in sedentary occupations, the Board finds that when coupled with the Veteran's level of education, training, and previous history of employment, the Veteran cannot be deemed capable of anything more than marginal employment, and cannot be considered capable of maintaining substantially gainful employment due to his service-connected disabilities.  Moreover, there is no evidence of record that he has received training for any type of sedentary employment or that he has previously worked in this capacity.  Thus, it cannot be said that the Veteran is capable of maintaining substantially gainful employment in a sedentary occupation.

Given the foregoing, the Board finds that the Veteran is precluded from substantially gainful employment due to his service-connected disabilities, to include PTSD and a right knee disability.  As the Veteran's inability to work around people and significant limitations in his ability to perform physical demanding activities interferes with his capacity to engage in substantially gainful employment, a total disability rating based on individual unemployability is warranted.


ORDER

A TDIU is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


